DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Objections
Claims 19 is objected to because of the following informalities:  claim 19 and claim 20 contain the same claim limitation and they are dependent claims of same claim 18. It seems claim 19 was intended to be a dependent claim for claim 17 as parallel method claim 9 is a dependent claim of claim 7. If this is correct, it is suggested to replace claim 19 “19. The apparatus according to claim 18,…” with -- 19. The apparatus according to claim 17,… --
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. US 20180220360 A1, hereinafter Sheng with priority to US Provisional application 62/454,016 filed on 2017-02-02, hereinafter Sheng’016 in view of Park et al. US 20180227867 A1, hereinafter Park with priority to KR20170016589 filed on 2017-02-07, hereinafter Park’589.
Regarding claim 1, Sheng teaches a method of transmitting synchronization information blocks, applied to a base station (Sheng: para. [0050 & 0055] and Fig. 5A), the method comprising:
determining target mode index information according to a preset synchronization information block burst set (SS burst set) mode (Sheng: para. [0090 & 0092-0094] node processor of the access node 22F may provide synchronization signal block type identification using an index, e.g. synchronization signal burst set index [0094] wireless terminal may assume a synchronization signal block (e.g., a given synchronization signal block) is repeated with a periodicity of synchronization signal burst. Also, the wireless terminal may assume a synchronization signal block (e.g., a given synchronization signal block) is repeated with a periodicity of synchronization signal burst set. Here, the periodicity of synchronization signal burst, and/or the periodicity of synchronization signal burst set may be predefined with a default fixed value, or may be configured by the access node (e.g., the base station apparatus). And para. [0096-0097] an index indication of synchronization signal block type, the access node 22F may provide a SS burst set index (i.e., the index of SS burst, and/or the index of SS burst set) which indicates the type of SS block structure. The SS burst set index, all SS blocks in a particular SS burst set share the same SS block structure; Sheng’160: para. [0078 & 0081-0085]);
storing the target mode index information in each synchronization information block (SS block) to acquire target synchronization information blocks to be transmitted (Sheng: para. [0093] one index that is specific to each synchronization signal block may be defined within one synchronization signal burst, and/or one synchronization signal burst set. Also, one index of synchronization signal burst that is specific to each synchronization signal burst may be defined within one synchronization signal burst set. Also, the index (indices) of synchronization signal burst, and/or synchronization signal burst set may be common across synchronization signal blocks in each synchronization signal burst, and/or each synchronization signal burst set. And para. [0094-0096] the index (indices) of the synchronization signal block may be indicated (identified, configured) by using PSS, SSS, TSS, and/or PBCH; Sheng’160: para. [0078 & 0081-0085]); and
periodically transmitting the target synchronization information blocks to user equipment (Sheng: para. [0094-0096] the periodicity of synchronization signal burst, and/or the periodicity of synchronization signal burst set may be predefined with a default fixed value, or may be configured by the access node; Sheng’160: para. [0078 & 0081-0085]).
It is noted that Sheng does not explicitly disclose: periodically transmitting the target synchronization information blocks to user equipment in a target cell using high frequency beams;
wherein each of the SS burst sets comprises a first preset number of synchronization signal bursts (SS bursts) that are periodically transmitted; and each of the SS bursts includes a second preset number of the target synchronization information blocks that are transmitted in a spatial sequence.
However, Park from the same or similar fields of endeavor teaches the use of: periodically transmitting the target synchronization information blocks to user equipment in a target cell using high frequency beams (Park: Para. [0049-0054 & 0028 & 0036] multi-beam transmission, a beam width, the number of beams, or the like may be determined. The values may be variously determined according to the environment of a cell where TRP exists (e.g., a target coverage area) using for example two beams at 6 GHz high frequency; Park’589: <0049> to Page 11 last paragraph and page 9 3rd para. or <0034 & 0028>);
wherein each of the SS burst sets comprises a first preset number of synchronization signal bursts (SS bursts) that are periodically transmitted; and each of the SS bursts includes a second preset number of the target synchronization information blocks that are transmitted in a spatial sequence (Park: para. [0042] the number (N) of OFDMs included in a single SS block may be one of 2, 3, and 4. N may be determined based on a default SCS. The number of SS blocks in a single SS burst may be 7 or 14. The number of SS bursts in a single SS burst set may be 1, 2, 4, or the like; Park’589: para. <0041>). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Park in the method of Sheng. One of ordinary skill in the art would be motivated to do so for efficiency of network resource consumption may be improved (Park: para. [0054]).

Regarding claim 2, Sheng and Park teaches the method according to claim 1, wherein the determining the target mode index information according to the preset SS burst set mode comprises: querying a pre-configured index information list according to the preset SS burst set mode to acquire mode index information corresponding to the preset SS burst set mode (Sheng: para. [0053 & 0075-0079 & 0086] synchronization signal block generator 60B of Access Node of FIG. 5B generates a standard synchronization signal block which comprises a predetermined number of fields which respectively correspond to a predetermined number of different types of information. For example, a predetermined number of fields which respectively correspond to a predetermined number of different types of information may be defined, in advance, by the specification. For example, the correspondence of the information type and the field is assigned (e.g., determined) by a synchronization signal block type definition, so that a standard synchronization signal block type is expected to have field values that are in conformance with the standard synchronization signal block type definition. That is, all of the fields of the standard synchronization signal block type are expected to have valid information according to the type of information associated with the field by the synchronization signal block type definition. Para. [0092 & 0090-0097 & 0104-0105] identify the type of the synchronization signal block (e.g., SSB TYPE ID) based on the index (e.g., a time index, and/or a frequency index) of the synchronization signal burst set, which may be used for the indication of the synchronization signal block type. Para. [0095] an index indication of synchronization signal block type, in which the type of SS block structure (which may include complete set of synchronization signal block information or the “standard” synchronization signal block type. [0053] access node 22A and wireless terminal 26 communicate with each other across radio interface 24 using predefined configurations of information; Sheng’160: para. [0061-0065 & 0072 & 0078-0085 & 0092-0093]).

Regarding claim 3, Sheng and Park teaches the method according to claim 1, wherein the storing the target mode index information in each synchronization information block (SS block) to acquire the target synchronization information blocks are performed by at least one of:
storing the target mode index information in a physical broadcast channel (PBCH) of each synchronization information block in the SS burst set of the preset mode (Sheng: para. [0067] The multiplexing structure of the synchronization signal block(s) may be fixed. For example, the fixed multiplexing structure of the synchronization signal block(s) may be defined, in advance, by a specification. For example, the multiplexing (e.g., the PSS (may be mapped to symbols 0-2), the SSS (may be mapped to symbols 3-5), the TSS (may be mapped to symbols 6-7), the PBCH (may be mapped to symbols 8-10) [0094] Moreover, the index (indices) of the synchronization signal block may be indicated (identified, configured) by using PSS, SSS, TSS, and/or PBCH; Sheng’160: para. [0052]);
storing the target mode index information in other channels of each synchronization information block in the SS burst set of the preset mode (Sheng: para. [0067] The multiplexing structure of the synchronization signal block(s) may be fixed. For example, the fixed multiplexing structure of the synchronization signal block(s) may be defined, in advance, by a specification. For example, the multiplexing (e.g., the PSS (may be mapped to symbols 0-2), the SSS (may be mapped to symbols 3-5), the TSS (may be mapped to symbols 6-7), the PBCH (may be mapped to symbols 8-10) [0094] Moreover, the index (indices) of the synchronization signal block may be indicated (identified, configured) by using PSS, SSS, TSS, and/or PBCH ; Sheng’160: para. [0052]); or
storing the target mode index information in a designated position of the PBCH of each synchronization information block in the SS burst set of the preset mode.

Regarding claim 4, Sheng and Park teaches the method according to claim 1, wherein prior to the determining the target mode index information according to the preset SS burst set mode, the method further comprises:
determining a mode of a SS burst set to be transmitted according to target cell information (Park: para. [0185] the second PBCH scrambling scheme, SS block index information detected upon reception of the PBCH DMRS may be used in addition to a Cell ID. This second PBCH scrambling is performed after channel coding process. That is, in the same manner as the first PBCH scrambling scheme, a scrambling sequence is initialized at the start of each SS block or at the start of each SS burst set periodicity (e.g., 20 ms) based on a Cell ID, and may use the same for the second PBCH scrambling; Park’589: <0107 & 0095>). One of ordinary skill in the art would be motivated to do so for efficiency of network resource consumption may be improved (Park: para. [0054]). 

Regarding claim 5, Sheng and Park teaches the method according to claim 4, wherein the determining the mode of the SS burst set to be transmitted according to the target cell information comprises:
acquiring the target cell information, wherein the target cell information comprises at least one of the following: an identifier of the cell, a user equipment type in the cell, and service busyness of the cell; and determining the mode of SS burst set suitable for the target cell according to the target cell information. (Park: para. [0185] the second PBCH scrambling scheme, SS block index information detected upon reception of the PBCH DMRS may be used in addition to a Cell ID. This second PBCH scrambling is performed after channel coding process. That is, in the same manner as the first PBCH scrambling scheme, a scrambling sequence is initialized at the start of each SS block or at the start of each SS burst set periodicity (e.g., 20 ms) based on a Cell ID, and may use the same for the second PBCH scrambling; Park’589: <0107 & 0095>). One of ordinary skill in the art would be motivated to do so for efficiency of network resource consumption may be improved (Park: para. [0054]). 
Regarding claim 6, Sheng teaches a method of acquiring synchronization information blocks, applied to user equipment (Sheng: para. [0051 & 0055] and Fig. 5A), the method comprising:
detecting a synchronization information block (Sheng: para. [0072-0073] and Fig. 9 terminal processor 40 comprises synchronization signal block type detector 70, which is configured determine to which of plural types of synchronization signal blocks a received synchronization signal block belongs. para. [0089] the access node may provide for each synchronization signal block an indication of its synchronization signal block type, and such indication of synchronization signal block type may be detectable by a receiving wireless terminal; Sheng’160: para. [0058-0059 & 0077]) carried by a high frequency (Sheng: para. [0087 & 0117] 6 GHz; Sheng’160: para. [0073 & 0113]) according to a preset initial detection window (Sheng: para. [0112 & 0143] the SS block information may be repeated (like in LTE, PSS/SSS is repeated every 5 ms, corresponds to a preset initial detection window). Therefore, if the wireless terminal can always get essential information from each SS block during the UE blind detect of SS block; Sheng’160: para. [0100 & 0130]);
acquiring mode index information of an SS burst set from the detected synchronization information block (Sheng: para. [0090-0092] access node 22F which may provide identification of synchronization signal block type (SSB TYPE ID) in various ways. For example, the node processor of the access node 22F may provide synchronization signal block type identification using an index, or a combination of two or more indexes, which is/are mapped to the synchronization signal block structure. A synchronization signal block type-indicating index may be of several types: e.g. synchronization signal burst set index; Sheng’160: para. [0078-0080]);
determining expected arrival times of subsequent synchronization information blocks according to the mode index information (Sheng: para. [0090-0093] the wireless terminal may identify the type of the synchronization signal block (e.g., SSB TYPE ID) based on the index of the synchronization signal burst set. Para. [0094 & 0108-0110 & 0115 & 0132-0133] the wireless terminal may assume a synchronization signal block (e.g., a given synchronization signal block) is repeated with a periodicity of synchronization signal burst set. Here, the periodicity of synchronization signal burst set may be predefined with a default fixed value, or may be configured by the access node, such repeated periodicity of SS burst set corresponds to claim limitation - expected arrival times of subsequent; Sheng’160: para. [0078-0082 & 0096-0099 & 000103 & 000119-000120]); and
during subsequent signal synchronization processes, acquiring target synchronization information blocks according to the expected arrival times (Sheng: para. [0093 & 0108-0110 & 0115 & 0132-0133] based on the index (indices) of the the synchronization signal burst set, the wireless terminal may derive (identify, recognize), a symbol(s), and/or a slot index in a radio frame. Para. [0108] wireless terminal receives (assumes) a synchronization signal block that is of the standard synchronization signal block type, the synchronization signal block type detector with candidate trial field decoding 70H of the wireless terminal 26 can ascertain the structure of the synchronization signal block to obtain or confirm understanding of what resources of the synchronization signal block are allocated to the information carried by the primary synchronization signal block; Sheng’160: para. [0078-0082 & 0096-0099 & 000103 & 000119-000120]).
It is noted that Sheng does not explicitly disclose: a high frequency beam.
However, Park from the same or similar fields of endeavor teaches the use of: a high frequency beam (Park: Para. [0049-0054 & 0028 & 0036] multi-beam transmission, a beam width, the number of beams, or the like may be determined. The values may be variously determined according to the environment of a cell where TRP exists (e.g., a target coverage area) using for example two beams at 6 GHz high frequency; Park’589: <0049> to Page 11 last paragraph and page 9 3rd para. or <0034 & 0028>)
determining expected arrival times of subsequent synchronization information blocks according to the mode index information (Park: Para. [0065-0067 & 0112] an SS burst periodicity is J, and the unit thereof may be ms. SS burst may have a predetermined periodicity, and the periodicity may be determined based on requirements associated with a synchronization time or the like. And para. [0112] the SS burst set may have a periodicity of 10 ms, and includes a total of 4 SS blocks. The configuration of the SS burst set may be defined for each radio frame. In the above described example, the time interval of the SS burst set and the time interval of the radio frame are the same, and thus, it is recognized that they are in a 1:1 relationship. When two SS burst sets are located in one radio frame, the relationship between the radio frame and the SS burst set may be a 1:2 relationship. When the relationship between the radio frame and at least one SS burst set is determined in advance, the terminal may derive the relationship between the radio frame and a received SS block based on received SS block index information, and may recognize a corresponding radio frame in remaining SFN information, through a descrambling operation for decoding a PBCH in the received SS block; Park’589: <0063-0065 & 0107>). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Park in the method of Sheng. One of ordinary skill in the art would be motivated to do so for efficiency of network resource consumption may be improved (Park: para. [0054]).

Regarding claim 7, Sheng and Park teach the method according to claim 6, wherein the acquiring the mode index information of the SS burst set from the detected synchronization information block (Sheng: para. [0090-0092] access node 22F which may provide identification of synchronization signal block type (SSB TYPE ID) in various ways. For example, the node processor of the access node 22F may provide synchronization signal block type identification using an index, or a combination of two or more indexes, which is/are mapped to the synchronization signal block structure. A synchronization signal block type-indicating index may be of several types: e.g. synchronization signal burst set index; Sheng’160: para. [0078-0082]) comprises:
after detecting a first synchronization information block (Sheng: para. [0112 & 0143] the SS block information may be repeated (like in LTE, PSS/SSS is repeated every 5 ms, corresponds to a preset initial detection window). Therefore, if the wireless terminal can always get essential information from each SS block during the UE blind detect of SS block; Sheng’160: para. [000100 & 000130]), acquiring the mode index information of the SS burst set from the synchronization information block (Sheng: para. [0092] wireless terminal may identify the type of the synchronization signal block (e.g., SSB TYPE ID) based on the index (e.g., a time index, and/or a frequency index) of the index of the synchronization signal burst set; Sheng’160: para. [0078-0082]).

Regarding claim 8, Sheng and Park teach the method according to claim 6, wherein the acquiring the mode index information of the SS burst set from the detected synchronization information block (Sheng: para. [0090-0092 & 0077 & 0079 & 0084] access node 22F which may provide identification of synchronization signal block type (SSB TYPE ID) in various ways. For example, the node processor of the access node 22F may provide synchronization signal block type identification using an index, or a combination of two or more indexes, which is/are mapped to the synchronization signal block structure. A synchronization signal block type-indicating index may be of several types: e.g. synchronization signal burst set index; Sheng’160: para. [0078-0082]) comprises:
analyzing a piece of the mode index information (Sheng: para. [0095 & 0130-0132] UE identifies different SS block structure through index, e.g., SS block index, and/or SS burst index, and/or SS burst set index; Sheng’160: para. [0078-0083 & 000117-000119]) from each of a preset quantity of the detected synchronization (Park: [0112 & 0106-0109 & 0117] the SS burst set may have a periodicity of 10 ms, and includes a total of 4 SS blocks; Park’589: <0107 & 0098-0104 & 0115>); and 
determining identical pieces of the mode index information among the preset quantity of the mode index information as valid mode index information (Sheng: para. [0095 & 0130-0132] UE identifies different SS block structure through index, e.g., SS block index, and/or SS burst index, and/or SS burst set index. and para. [0093] one index that is specific to each synchronization signal block may be defined within one synchronization signal burst, and/or one synchronization signal burst set. Also, one index of synchronization signal burst that is specific to each synchronization signal burst may be defined within one synchronization signal burst set. Also, the index (indices) of synchronization signal burst, and/or synchronization signal burst set may be common across synchronization signal blocks in each synchronization signal burst, and/or each synchronization signal burst set; Sheng’160: para. [0078-0083 & 000117-000119]). One of ordinary skill in the art would be motivated to do so for efficiency of network resource consumption may be improved (Park: para. [0054]).

Regarding claims 11-15, Sheng and Park teach an apparatus for transmitting synchronization information blocks, comprising: a processor (Sheng: para. [0050] node processor 30 of Fig. 5A; Sheng’160: para. [0043]); and a memory for storing processor executable instructions (Sheng: para. [0121] he node processors 30 and terminal processors 40 of the example embodiments herein described and/or encompassed may be comprised by the computer circuitry of FIG. 15. FIG. 15 shows an example of such electronic machinery or circuitry, whether node or terminal, as comprising one or more processor(s) circuits 90, program instruction memory 91; other memory 92 (e.g., RAM, cache, etc.); Sheng’160: para. [000109]); and Sheng and Park disclose all the limitations as discussed in the rejection of claims 1-5 and are therefore apparatus claims 11-15 are rejected using the same rationales.

Regarding claims 16-18, Sheng and Park teach an apparatus for acquiring synchronization signal blocks, the apparatus comprising: a processor (Sheng: para. [0051] terminal processor 40 of Fig. 5A; Sheng’160: para. [0044]); and a memory for storing processor executable instructions (Sheng: para. [0121] he node processors 30 and terminal processors 40 of the example embodiments herein described and/or encompassed may be comprised by the computer circuitry of FIG. 15. FIG. 15 shows an example of such electronic machinery or circuitry, whether node or terminal, as comprising one or more processor(s) circuits 90, program instruction memory 91; other memory 92 (e.g., RAM, cache, etc.); Sheng’160: para. [000109]); and disclose all the limitations as discussed in the rejection of claims 6-8 and are therefore apparatus claims 16-18 are rejected using the same rationales.

Allowable Subject Matter
Claims 9-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Chen et al. US 20180084593 A1 [0259] teaches information UE needs to obtain during initial access includes cell ID, MIB, SS burst set size (in terms of slots), SS block index and SS slot index.
Ko et al. US 20180198659 A1 [0318] teaches NR system supports both single beam transmission and multi-beam transmission. When multiple SS blocks are transmitted within SS burst set periodicity, SS block index can be assigned to each of the SS blocks.
Ko et al. US 20190200306 A1 [0163] teaches (2) Dual index method: Using two types of indices (e.g., SS burst index, SS block index), indexing is performed per SS burst in one SS burst set, and then it is performed again per SS block in one SS burst (e.g., one time index that is specific to each SS-block within an SS-burst, and an SS burst index that is specific to each SS burst within an SS-burst set. SS burst index is common across SS blocks in each SS-burst).
Luo US 20180242324 A1 [0060] teaches SS block index may be used to indicate an SS block within an SS burst or within an SS burst set. When the SS block index is used to indicate an SS block within an SS burst, SS bursts may have an SS burst index to indicate the particular SS burst within an SS burst set. As such, an SS block index can indicate an SS block within an SS burst within an SS burst set (e.g., SS block indices are 0, 1, . . . , n*K-1 for SS blocks in an SS burst set, where there are n SS blocks per SS burst and K SS bursts in an SS burst set), or the combination of an SS block index and an SS burst index can indicate an SS block within an SS burst within an SS burst set (e.g., SS block indices are 0, 1, . . . , n-1 for SS blocks in each SS burst set, and SS burst indices are 0, 1, . . . , K-1 for SS bursts in an SS burst set).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468